Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 14/980,939 which was filed on 12/28/2015.  

Response to Amendment
In the reply filed 10/27/2020, claims 1-9, 13-16, and 19-21 have been amended. No additional claims have been added or canceled.  Accordingly, claims 1-21 are currently pending.

Response to Arguments
Applicant's arguments filed 10/27/2020 have been fully considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 4, 5, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 5, 8, and 15 now include the limitation “determining, by the computing device, that a second user of the computing device has a second account with the content management system based on login information associated with the second account”, however no reference to a determining step for a second account being based on login information associated with the second account is found in the applicant specifications or drawings.
Claim 4 now includes a limitation specifying that login information is stored in the web browser, however no reference to storing login information is found in the specification or the drawings.
Claim 5 now includes a limitation specifying determining that the second user is logged into the second account, however no reference to this determining step for the second user is found in the applicant’s specifications or drawings.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US20130013560), hereinafter Goldberg, in view of Savage et al. (US2014/0258972), hereinafter Savage, and Beausoleil et al. (US9395893), hereinafter Beausoleil.


Regarding Claim 1:
Goldberg teaches:
A method comprising: receiving, at a computing device via a web browser, a web page 

determining, by the computing device, that a second user of the computing device has a second account with the content management system based on login information associated with the second account (Goldberg, [0030], note the user can login, note multiple users);
rendering, by the computing device, the web page including the embedded folder view of the first folder, where the embedded folder view presents representations of content items in the first folder in the content management system on the web page hosted by the third party server and wherein the embedded folder view includes a graphical element for adding a content item to the second account of the second user (Goldberg, abstract, figure 5 and 6, [0019, 0033, 0091-0092], note the displayed shared folders, note the option to share a document is interpreted as a graphical element for adding a content item to the second account.  When combined with the other cited references this would be for embedded folder view as taught by Savage and adding content to the second user account as taught by Beausoleil); 
presenting, by the computing device, the web page 
receiving, by the computing device, state update information for the embedded folder view from the content management system responsive to an owner of the first account modifying content contained in the first folder, the state update information describing a modified state of the first folder as a result of the owner modifying content contained therein (Goldberg, abstract, figure 5 and 6, [0019, 0023, 0028, 0033, 0091-0092], note the updated dates and updated authors and being listed as the owner of the folder on the workspace, e.g. web page, means the state update information was received); 
updating, by the computing device, the embedded folder view on the web page by synchronizing the embedded folder view with the modified state of the first folder in the content management system (Goldberg, abstract, figure 5 and 6, [0019, 0023, 0028, 0033, 0091-0092], note the updated dates and updated authors and being listed as the owner of the folder on the workspace, e.g. web page).
receiving, by the computing device, a request to save a reference to a first content item in the embedded folder view 
responsive to receiving the request, causing, by the computing device, the content management system to add the first content item 
Goldberg doesn’t specifically teach:
receiving, at a computing device, via a web browser, a web page from a third party server having embed code for presenting an embedded folder view of a first folder on the web page from the third party server, the first folder corresponding to a first account of a content management system corresponding to a first user, where the third party server is distinct from the content management system;
receiving, by the computing device, a request to save a reference to a first content item in the embedded folder view to the second account of the second user; and 
responsive to receiving the request, causing, by the computing device, the content management system to add the first content item to the second account
Savage is in the same field of endeavor, content management; 
Savage teaches:
receiving, at a computing device via a web browser, a web page from a third party server having embed code for presenting an embedded folder view of a first folder on the web page from the third party server, the first folder corresponding to a first account of a content management system corresponding to a first user, where the third party server is distinct from the content management system (Savage, abstract, figure 6C, [0037-0038], note embedding folders of users content within third-party webpages. When combined with the previously cited reference the user contents would corresponding to the first account as taught by Goldberg);

Beausoleil is in the same field of endeavor, content management; 
Beausoleil teaches:
receiving, by the computing device, a request to save a reference to a first content item in the embedded folder view to the second account of the second user (Beausoleil, col 6 lines 11-32, note an account can store content to shared or group folders that are linked with multiple user accounts which is interpreted as a request to save a first content item in a folder of a second account since the folder will be included as part of the second account.  When combined with the previously cited references this would be for the embedded folder views); and 
responsive to receiving the request, causing, by the computing device, the content management system to add the first content item to the second account (Beausoleil, col 6 lines 11-32, note an account can store content to shared or group folders that are linked with multiple user accounts which is interpreted as a request to save a first content item in a folder of a second account since the folder will be included as part of the second account.  When combined with the previously cited references this would be for the embedded folder views).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Beausoleil because this would improve collaboration and access to shared information. 

Regarding Claim 4:
Goldberg, Savage, and Beausoleil describe the system as disclosed above;
Goldberg, Savage, and Beausoleil further teach:
wherein the login information is stored in the web browser (Goldberg, abstract, figures 5 and 6, claim 7, [0019, 0030, 0039, 0042-0043], note the user and multiple users can login which means the login information is stored, note synchronization, note read-only permission type).	

Regarding Claim 5:
Goldberg, Savage, and Beausoleil describe the system as disclosed above;
Goldberg, Savage, and Beausoleil further teach:
	wherein determining, by the computing device, that the second user of the computing device has the second account with the content management system based on the login information associated with the second account comprises: determining that the second user is logged into the second account (Goldberg, abstract, figures 5 and 6, claim 7, [0019, 0030, 0039, 0042-0043], note user and multiple users can login, note synchronization, note read-write permission type).

Claim 8 discloses substantially the same limitations as claim 1 respectively, except claim 8 is directed to a non-transitory computer readable medium while claim 1 is directed to a method. Therefore claim 8 is rejected under the same rationale set forth for claim 1.

Claim 15 discloses substantially the same limitations as claim 1 respectively, except claim 15 is directed to a system while claim 1 is directed to a method. Therefore claim 15 is rejected under the same rationale set forth for claim 1.

Claim Rejections - 35 USC § 103

Claims 2-7, 9-14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view of Savage, Beausoleil, and Jenkins et al. (US20090249446), hereinafter Jenkins.

Regarding Claim 2:
Goldberg, Savage, and Beausoleil describe the system as disclosed above;
Goldberg, Savage, and Beausoleil further teach:
A join folder option in the embedded folder view; and upon receiving input 

upon receiving input from the second user selecting the join folder option 
Jenkins is in the same field of invention, content management;  
Jenkins further teaches:
upon receiving input from the second user selecting the join folder option (Jenkins, ¶ [0160], note folder events include create and add which are interpreted as a join option.  When combined with the pervious reference the folder events would be for the collaboration workspace folders)
 It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Jenkins because this would improve the user’s ability to manage content amongst multiple business departments (Jenkins, ¶ [0011]).

Regarding Claim 3:
Goldberg, Savage, Beausoleil, and Jenkins describe the system as disclosed above;
Goldberg, Savage, Beausoleil, and Jenkins further teach:
wherein responsive to receiving the request, causing, by the computing device, the content management system to add the first content item to the second account comprises: adding the first content item, as published in the embedded folder view, to the second account, wherein a published version of the first content item is different from the first content item (Goldberg, abstract, figures 5 and 6, claim 7, [0019, 0030, 0039, 0042], note the collaboration allows multiple users to access and collaborate on the content, note sharing, note permissions) (Beausoleil, col 6 lines 11-32, note an 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Beausoleil because this would improve collaboration and access to shared information.
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Jenkins because this would improve the user’s ability to manage content amongst multiple business departments (Jenkins, ¶ [0011]).	


Regarding Claim 6:
Goldberg, Savage, Beausoleil, and Jenkins describe the system as disclosed above;
Goldberg, Savage, Beausoleil, and Jenkins further teach:
creating, by the computing device, a second folder in a local file system of the computing device, the second folder corresponding to the shared folder and where the second user is allowed read-only access to the second folder and the second folder is synchronized with the first folder when new content is added to the first folder 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Jenkins because this would improve the user’s ability to manage content amongst multiple business departments (Jenkins, ¶ [0011]).	
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Beausoleil because this would improve collaboration and access to shared information.

Regarding Claim 7:
Goldberg, Savage, Beausoleil, and Jenkins describe the system as disclosed above;
Goldberg, Savage, Beausoleil, and Jenkins further teach:
restricting, by the computing device, user access to the second folder to read-only access; and synchronizing, by the computing device, content items in the second folder with content items in the first folder when the new content is added to the first folder (Jenkins, ¶ [0027, 0092], note access based on user role and permissions; note 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Jenkins because this would improve the user’s ability to manage content amongst multiple business departments (Jenkins, ¶ [0011]).	

Claim 9 discloses substantially the same limitations as claim 2 respectively, except claim 9 is directed to a non-transitory computer readable medium while claim 2 is directed to a method. Therefore claim 9 is rejected under the same rationale set forth for claim 2.

Regarding Claim 10:
Goldberg, Savage, Beausoleil, and Jenkins describe the non-transitory computer readable medium as disclosed above;
Goldberg, Savage, Beausoleil, and Jenkins further teach:
wherein the second user is allowed access to the shared folder according to permissions configured for the shared folder by the first user (Goldberg, abstract, figures 5 and 6, claim 7, [0019, 0030, 0039, 0042], note the collaboration allows multiple users to access and collaborate on the content, note sharing, note permissions) (Jenkins, ¶ [0027], note access based on user role and permissions) (Beausoleil, col 6 lines 11-32, note an account can store content to shared or group folders that are linked 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Jenkins because this would improve the user’s ability to manage content amongst multiple business departments (Jenkins, ¶ [0011]).	
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Beausoleil because this would improve collaboration and access to shared information.

Regarding Claim 11:
Goldberg, Savage, Beausoleil, and Jenkins describe the non-transitory computer readable medium as disclosed above;
Goldberg, Savage, Beausoleil, and Jenkins further teach:
wherein the permissions configured for the shared folder allow the second user read-only access to the shared folder and where the shared folder is automatically synchronized with the first folder (Goldberg, abstract, figures 5 and 6, claim 7, [0019, 0030, 0039, 0042-0043], note synchronization, note read-only permission type) (Jenkins, ¶ [0027, [0092], note access based on user role and permissions; note read-only permissions) (Beausoleil, col 6 lines 11-32, note an account can store content to shared or group folders that are linked with multiple user accounts which is interpreted 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Jenkins because this would improve the user’s ability to manage content amongst multiple business departments (Jenkins, ¶ [0011]).	
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Beausoleil because this would improve collaboration and access to shared information.

Regarding Claim 12:
Goldberg, Savage, Beausoleil, and Jenkins describe the non-transitory computer readable medium as disclosed above;
Goldberg, Savage, Beausoleil, and Jenkins further teach:
wherein the permissions configured for the shared folder allow the second user read-write access to the shared folder and where the shared folder is automatically synchronized with the first folder (Goldberg, abstract, figures 5 and 6, claim 7, [0019, 0030, 0039, 0042-0043], note synchronization, note read-write permission type) (Jenkins, ¶ [0027], note access based on user role and permissions) (Beausoleil, col 6 lines 11-32, note an account can store content to shared or group folders that are linked with multiple user accounts which is interpreted as a request to save a first content item in a folder of a second account since the folder will be included as part of the second 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Jenkins because this would improve the user’s ability to manage content amongst multiple business departments (Jenkins, ¶ [0011]).	
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Beausoleil because this would improve collaboration and access to shared information.

Claim 13 discloses substantially the same limitations as claim 6 respectively, except claim 13 is directed to a non-transitory computer readable medium while claim 6 is directed to a method. Therefore claim 13 is rejected under the same rationale set forth for claim 6.

Claim 14 discloses substantially the same limitations as claim 7 respectively, except claim 14 is directed to a non-transitory computer readable medium while claim 7 is directed to a method. Therefore claim 14 is rejected under the same rationale set forth for claim 7.

Claim 16 discloses substantially the same limitations as claim 2 respectively, except claim 16 is directed to a system while claim 2 is directed to a method. Therefore claim 16 is rejected under the same rationale set forth for claim 2.

Claim 17 discloses substantially the same limitations as claim 10 respectively, except claim 17 is directed to a system while claim 10 is directed to a non-transitory computer-readable medium. Therefore claim 17 is rejected under the same rationale set forth for claim 10.

Claim 18 discloses substantially the same limitations as claim 11 respectively, except claim 18 is directed to a system while claim 11 is directed to a non-transitory computer-readable medium. Therefore claim 18 is rejected under the same rationale set forth for claim 11.

Claim 19 discloses substantially the same limitations as claim 12 respectively, except claim 19 is directed to a system while claim 12 is directed to a non-transitory computer-readable medium. Therefore claim 19 is rejected under the same rationale set forth for claim 12.

Claim 20 discloses substantially the same limitations as claim 6 respectively, except claim 20 is directed to a system while claim 6 is directed to a method. Therefore claim 20 is rejected under the same rationale set forth for claim 6.

Claim 21 discloses substantially the same limitations as claim 7 respectively, except claim 21 is directed to a system while claim 7 is directed to a method. Therefore claim 21 is rejected under the same rationale set forth for claim 7.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krueger (US2013/0346849) teaches content sharing;
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314.  The examiner can normally be reached on M-F 6:30-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                             1/29/2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152